
	
		II
		112th CONGRESS
		1st Session
		S. 718
		IN THE SENATE OF THE UNITED STATES
		
			April 4, 2011
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Federal Insecticide, Fungicide, and
		  Rodenticide Act to improve the use of certain registered
		  pesticides.
	
	
		1.Use of registered
			 pesticidesSection 3(f) of the
			 Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a(f)) is
			 amended by adding at the end the following:
			
				(5)Use of
				registered pesticidesNotwithstanding any other law, no permit
				shall be required for—
					(A)the use of a
				pesticide that is registered or otherwise authorized for use under this Act, if
				that use is in accordance with this Act; or
					(B)(i)the use of a biological
				control organism (as defined in section 403 of the Plant Protection Act (7
				U.S.C. 7702)) for the prevention, control, or eradication of a plant pest or
				noxious weed, if that use is in accordance with that Act (7 U.S.C. 7701 et
				seq.); or
						(ii)the conduct of any other plant
				pest, noxious weed, or pest control activity under that Act, if that activity
				is conducted in accordance with that
				Act.
						.
		
